Citation Nr: 9915693	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  98-17 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to service connection for hearing loss.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from July 1943 to November 
1945.

The veteran filed a claim in January 1998 for service 
connection for hearing loss and tinnitus.  This appeal arises 
from the May 1998 rating decision from the Buffalo, New York 
Regional Office (RO) that denied the veteran's claim for 
service connection for hearing loss and tinnitus.  A Notice 
of Disagreement was filed in June 1998 and a Statement of the 
Case was issued in August 1998.  A substantive appeal was 
filed in September 1998 with no hearing requested.


FINDINGS OF FACT

1.  The veteran has presented no competent evidence to show 
that he currently suffers from hearing loss; the claim is not 
plausible.

2.  The veteran has presented no competent evidence to show 
that any tinnitus is related to noise exposure in service or 
any postservice symptomatology; the claim is not plausible. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a service induction examination in July 1943, no history 
of hearing loss or tinnitus was reported.  On examination, 
the veteran's bilateral hearing was 15/15.

On a separation examination in November 1945, no history of 
hearing loss or tinnitus was reported.  On examination, the 
veteran's bilateral hearing was 15/15, whispered voice.

The veteran's Report of Separation shows that he served from 
July 1943 to November 1945 with 1 year 5 months and 6 days of 
foreign service.  Battles and Campaigns participated in were 
Ardennes, Central Europe, Rhineland and Normandy, Northern 
France.  Decorations and Citations received were the Victory 
Medal, European African Middle Eastern Campaign Medal, and 
Good Conduct Medal.  The veteran served with the Service Btry 
557 FA Bn.  A Separation Qualification Record shows that the 
veteran's military occupations were clerk typist and general 
clerk.

In January 1998, the veteran filed a claim for service 
connection for hearing loss and tinnitus as a result of 
serving in an artillery battalion in the service.  He left 
blank information requested as to treatment in service.  He 
indicated that postservice treatment for "all conditions" 
was at the VAMC, Syracuse since 1997.

In February 1998, a letter was sent to the veteran from the 
RO requesting treatment records since service for the claimed 
disabilities.  

A notation from the National Personnel Records Center (NPRC) 
from February 1998 indicates that the veteran's service 
medical records were not on file and may have been destroyed 
in a fire on July 12, 1973.

VA outpatient treatment records from August 1997 to January 
1998 do not show complaints, treatment, or diagnoses of 
hearing loss or tinnitus.

In an April 1998 statement, the veteran's representative 
indicated that the veteran reported that he had not sought 
medical care for tinnitus or hearing loss.  Additionally an 
examination was requested.

By rating action of May 1998, service connection for hearing 
loss and tinnitus was denied.  The current appeal to the 
Board arises from this denial.

II.  Analysis

Unfortunately, the veteran's medical records from his period 
of active service are unavailable, presumably having been 
destroyed in a fire in the early 1970s at the NPRC.  In cases 
where service medical records are unavailable through no 
fault of the claimant, there is a heightened obligation to 
explain findings and conclusions and to carefully consider 
the benefit of the doubt doctrine under 38 U.S.C.A. 
§ 5107(b).  O'Hare v. Derwinski, Vet. App. 365 (1991).  In 
this case, the service induction and separation exams are of 
record and efforts have been made to obtain all available 
post service records.  The veteran has denied medical 
treatment both during and post service for the disabilities 
at issue.  Therefore, there is no indication that there might 
be additional records available to help support the veteran's 
claim.  Thus, the undersigned finds that the VA has met its 
heightened obligation to this veteran whose service medical 
records are unavailable.  While the veteran may submit 
alternate forms of evidence to support his claim when service 
medical records are not available such as lay statements, a 
remand to obtain such statements would not serve any useful 
purpose in view of the basis for the denial in this case.  In 
this regard, the claim is being denied because of the lack of 
medical evidence of the presence of hearing loss and the lack 
of medical evidence of a nexus between any current tinnitus 
and military service or post service symptomatology.

Where a claim for service connection is brought by a veteran 
who engaged in combat, the Board must apply 38 U.S.C.A. § 
1154 (West 1991), which provides that satisfactory lay or 
other evidence that a disease or an injury was incurred in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service, even 
if there are no official records indicating service 
incurrence.  38 U.S.C.A. § 1154 (West 1991).  In this case, 
the veteran's military occupation was as a clerk typist and 
no decorations were received that would denote combat 
service.  A decision of whether the veteran engaged in combat 
does not need to be reached as the provisions of 38 U.S.C.A. 
§ 1154 are limited to the question of whether a particular 
disease or injury occurred in service, that is, what happened 
then, and not with the question of either current disability 
or nexus to service, both of which require competent medical 
evidence.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet. App 141, 144 (1992).  
In other words, these provisions only relax the evidentiary 
requirements for determining what happened in service.  The 
provisions do not establish service connection for a combat 
veteran.  The veteran must still present competent evidence 
of a current disability and medical evidence showing a nexus 
between a current disability and service.  See Arms v. West, 
12 Vet App 188 (1999).

Establishing service connection generally requires medical 
evidence of a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141 (1992); medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well- grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Alternatively, under 38 C.F.R. § 3.303(b) (1998), service 
connection may be awarded for a "chronic" condition when: (1) 
a chronic disease manifests itself and is identified as such 
in service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).  Where a 
veteran served 90 days or more during a period of war and 
high frequency hearing loss becomes manifest to a degree of 
10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West l991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

The veteran is claiming that he currently has hearing loss 
and tinnitus that were incurred during service.  The November 
1945 separation examination is silent regarding complaints, 
clinical findings, or diagnoses of hearing loss or tinnitus.  
Further, no current medical evidence has been submitted to 
establish the presence of hearing loss or a nexus between any 
tinnitus and noise exposure during military service.  As 
such, there can be no valid claim.  Rabideau v. Derwinski, 2 
Vet. App. 141 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992); and Caluza.  Even if the veteran were to furnish lay 
evidence of continuity of symptomatology between his claimed 
tinnitus beginning in service, there would still remain the 
need to supply medical evidence of a relationship between any 
current tinnitus and postservice symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  The only evidence that would 
support the veteran's claim is found in his statements; 
however, lay evidence is inadequate to establish a medical 
diagnosis or a nexus between a current disability and 
military service or post-service symptomatology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Savage.  The veteran 
having failed to present evidence of a plausible claim for 
entitlement to service connection for hearing loss and 
tinnitus, those claims must be denied.

While the representative notes that an examination should be 
conducted to determine whether the veteran has the claimed 
disabilities and their relationship to service, 38 C.F.R. § 
3.326 (1998), in pertinent part reads,

...(a)  Where there is a well-grounded 
claim for disability compensation or 
pension but medical evidence accompanying 
the claim is not adequate for rating 
purposes, a Department of Veterans 
Affairs examination will be authorized.  
This paragraph applies to original and 
reopened claims as well as claims for 
increase submitted by a veteran, 
surviving spouse, parent, or child....

As the veteran has not presented a well grounded claim, an 
examination is not required.  38 C.F.R. § 3.326(a).

Finally, the representative contends that the Board should 
determine whether the RO complied with M21-1, Part VI,  
2.10(f) (Change 48) (Aug. 5, 1996), prior to denying the 
service connection claim.  He further contends that, if the 
Board finds that the RO did not comply with this provision, 
that the Board should remand the claim for "further 
development," specifically, evidentiary development, 
including provision of a VA medical examination pursuant to 
VA's "duty to assist."  See 38 U.S.C.A. § 5107(a) (West 
1991).

M21-1 Part VI,  2.10(f) provides that "the duty to assist 
will prevail while development is undertaken."  A careful 
reading of this provision clearly shows the initiation of 
this "development" is predicated on the claim being 
"potentially plausible on a factual basis."  Essentially, 
"potentially plausible on a factual basis" means the claim 
is well grounded.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (Table); accord, 
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
den. sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  
Consequently, development is undertaken pursuant to M21-1 
Part VI,  2.10(f) only after the veteran has presented a 
well-grounded claim.  As the veteran has not done so here, 
M21-1 Part VI,  2.10(f) is not applicable to his case.

M21-1 Part III,  1.03(a) provides that "[b]efore a decision 
is made about a claim being well grounded, it will be fully 
developed."  However, only when a claim is well grounded 
does the VA have an obligation to assist the claimant in 
"developing the facts pertinent to the claim."  Robinette 
v. Brown, 8 Vet. App. 69, 77-74 (1995) (emphasis added) 
(referring to evidentiary development required by the duty to 
assist provided by 38 U.S.C.A. § 5107(a)); Epps, 126 F.3d at 
168; Beausoleil v. Brown, 8 Vet. App. 459, 465 (1996).  In 
contrast to the evidentiary development of "facts" referred 
to in 38 U.S.C.A. § 5107(a), the provisions of M21-1, Part 
III,  1.03(a) refer to development of the "claim."  The 
requirement to fully develop a claim - as compared to 
development of the evidence underlying the claim - merely 
requires VA to ensure that the veteran has not filed a 
defective or incomplete application.  See 38 U.S.C.A. § 5103 
(West 1991); Robinette, 8 Vet. App. at 78.  See 38 C.F.R. 
§§ 3.1(p), 3.160(a) (1997)(defining a claim as an application 
for VA benefits); see also M21-1, Part III,  1.01(a) 
(discussing development of pertinent facts "concerning a 
well-grounded claim"); M21-1, Part VI,  2.10(f) (discussed 
supra); cf. M21-1, Part III,  2.01(c) (during initial 
screening stage of claims processing, the RO shall review all 
applications and evidence immediately to determine if "a 
claim" is incomplete and requires "further development").  
Indeed, M21-1, Part III,  1.03(a) relies upon Grottveit v. 
Brown, 5 Vet. App. 91 (1993), in which the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) stated that "[i]f the claim is not well grounded, 
the claimant cannot invoke the VA's duty to assist [under 
38 U.S.C.A. § 5107(a)] in the [evidentiary] development of 
the claim."  Grottveit, 5 Vet. App. at 93, citing 
38 U.S.C.A. § 5107(a).  Therefore, until a veteran has 
submitted a well-grounded claim, VA is under no duty to 
assist the veteran in establishing the evidentiary elements 
of his claim.  

In other words, the requirement to "fully develop" a claim 
pursuant to M21-1, Part III,  1.03(a) is not identical to 
the duty to assist which arises after a well-grounded claim 
has been submitted; instead, it appears to merely reiterate 
the duty to inform under 38 U.S.C.A. § 5103.  Consequently, 
ensuring that a claim is "fully developed" under M21-1 Part 
III,  1.03(a) means that, where the veteran's application 
for benefits is incomplete, VA shall notify the veteran of 
the evidence necessary to complete the application.  Id. at 
80.  As there is no indication in the present case that the 
veteran's application is incomplete, or that he is aware of 
evidence which would render his claim well grounded, the RO 
complied with 38 U.S.C.A. § 5103.


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for hearing loss is denied.

As a well grounded claim has not been presented, entitlement 
to service connection for tinnitus is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 


